If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



MARTIN COOPER,                                                     UNPUBLISHED
                                                                   February 14, 2019
              Plaintiff-Appellant,

v                                                                  No. 342298
                                                                   Wayne Circuit Court
ARLENE VIOLET CARMONA and VICTOR                                   LC No. 16-001651-NI
IVAN VILLALPANDO,

              Defendants-Appellees.


Before: SWARTZLE, P.J., and MARKEY and RONAYNE KRAUSE, JJ.

PER CURIAM.

     Plaintiff appeals as of right the trial court’s order granting defendants’ motion for
summary disposition. We reverse.

        This no-fault action arises out of a minor car accident between plaintiff and Victor Ivan
Villalpando. Plaintiff was stopped at a stop sign when Villalpando rear-ended him at a low
speed, resulting in little to no damage to either vehicle. Corporal Thomas Konarski responded to
the scene. Plaintiff told Corporal Konarski that his back hurt, but declined Corporal Konarski’s
offer to call an ambulance. Plaintiff later complained of neck, back, and shoulder injuries.

        Plaintiff argues that the trial court erred in granting defendants’ motion for summary
disposition because there was evidence to raise a genuine issue of fact as to whether he suffered
an objectively manifested impairment. We agree.

       Defendants moved for summary disposition under MCR 2.116(C)(10). This Court
reviews a trial court’s grant or denial of summary disposition de novo. Detroit Edison Co v
Stenman, 311 Mich. App. 367, 377; 875 NW2d 767 (2015). “A motion for summary disposition
under MCR 2.116(C)(10) tests the factual support for a claim.” Steward v Panek, 251 Mich. App.
546, 555; 652 NW2d 232 (2002). “When reviewing a trial court’s decision to grant a motion for
summary disposition, we consider the pleadings, affidavits, depositions, admissions, and other
documentary evidence submitted in the light most favorable to the nonmoving party.” Id. A
genuine issue of material fact exists “when reasonable minds could differ on an issue after
viewing the record in the light most favorable to the nonmoving party.” Allison v AEW Capital
Mgt, LLP, 481 Mich. 419, 425; 751 NW2d 8 (2008).

        The Michigan no-fault insurance act limits tort liability. Patrick v Turkelson, 322 Mich
App 595, 606; 913 NW2d 369 (2018). A “person remains subject to tort liability for
noneconomic loss caused by his or her ownership, maintenance, or use of a motor vehicle only if
the injured person has suffered death, serious impairment of body function, or permanent serious
disfigurement.” Id., quoting MCL 500.3135(1) (emphasis omitted). The issue in this case is
whether plaintiff suffered a serious impairment of body function. “[W]hether a serious
impairment of body function has occurred is a question of law for the court to decide unless there
is a factual dispute regarding the nature and extent of injury and the dispute is relevant to
deciding whether the standard is met.” McCormick v Carrier, 487 Mich. 180, 191; 795 NW2d
517 (2010) (cleaned up).

        A serious impairment of body function is “an objectively manifested impairment of an
important body function that affects the person’s general ability to lead his or her normal life.”
Patrick, 322 Mich. App. at 606, quoting MCL 500.3135(5). Accordingly, MCL 500.3135(5)
“provides three prongs that are necessary to establish a ‘serious impairment of body function’:
(1) an objectively manifested impairment (2) of an important body function that (3) affects the
person’s general ability to lead his or her normal life.” McCormick, 487 Mich. at 195. Under the
first prong, an objectively manifested impairment is “an impairment that is evidenced by actual
symptoms or conditions that someone other than the injured person would observe or perceive as
impairing a body function.” Id. at 196. Because MCL 500.3135(5) uses the word “impairment”
and not the word “injury,” “the proper inquiry is whether the impairment is objectively
manifested, not the injury or its symptoms.” Id. at 197. “Impairment is the state of being
impaired, and to be impaired means being weakened, diminished, or damaged, or functioning
poorly or inadequately.” Id. (cleaned up). “Although mere subjective complaints of pain and
suffering are insufficient to show impairment, evidence of a physical basis for that pain and
suffering may be introduced to show that the impairment is objectively manifested.” Patrick,
322 Mich. App. at 607. “Medical testimony is generally, but not always, required to make this
showing.” Id.

        Plaintiff argues that there is a question of fact regarding whether he suffered an
objectively manifested impairment. In addition to plaintiff’s subjective complaints of pain and
suffering, he provided medical evidence of his impairments. An MRA of plaintiff’s left shoulder
showed that his “anterior labrum is markedly irregular,” with “a cleft . . . traversing the labrum
anteriorly.” Additionally, “the anterosuperior labrum appears irregular and there are areas of
fraying and separation.” These objective findings revealed a complex tear of the labrum, fraying
of the superior labrum, and supraspinatus tendinosis. An MRI of plaintiff’s left shoulder
revealed supraspinatus tendinosis, mild long head biceps tenosynovitis, and mild subdeltoid
bursitis. MRIs of plaintiff’s lumbar and cervical spine showed straightening of the normal
lumbar and cervical spine alignments.

       Dr. Jeffrey Carroll, one of plaintiff’s treating physicians, concluded that plaintiff’s
complaints of shoulder pain, limited range of motion, and limited use of his left arm were
consistent with the objective findings of the physical examinations and the injury shown in the
MRI and MRA. Additionally, based on the MRA and MRI, plaintiff underwent arthroscopic

                                               -2-
surgery for labral repair, biceps tenodesis, debridement of his rotator cuff tear, and subacromial
decompression. After performing the surgery, Dr. Carroll was left with the impression that
plaintiff’s injuries were related to his accident. The medical evidence, and Dr. Carroll’s
conclusion from the medical evidence, contradicted defendants’ assertion that the medical
evidence showed only degenerative conditions and not any injuries from the accident. As Dr.
Carroll stated, “Degenerative conditions can be asymptomatic or mildly symptomatic until a
traumatic event like a car accident.” Viewing the evidence in the light most favorable to plaintiff
as the nonmoving party, we conclude that there was a dispute of fact regarding whether plaintiff
suffered an objectively manifested impairment. Therefore, the trial court erred by granting
defendants’ motion for summary disposition when it determined that there was no objectively
manifested impairment.

        Plaintiff further argues that the trial court resolved a disputed issue of fact when it
determined that the accident did not cause plaintiff’s injuries. In determining that plaintiff’s
injuries were not related to the accident, the trial court stated:

               The doctor’s notes on the MRA do no relate the tear to the accident. The
       notes indicate that plaintiff was in an accident, but do not say that the tear was
       caused by the accident.

               The ER doctor found that plaintiff didn’t even complain of shoulder pain
       in the ER after the accident.

        The trial court failed to consider Dr. Carroll’s report that related plaintiff’s injuries to the
accident. Dr. Carroll submitted a narrative report in which he concluded, within a reasonable
degree of medical certainty, that plaintiff’s neck, back, and shoulder pain were attributable to the
auto accident. Dr. Carroll stated, “I conclude that it is within a reasonable degree of medical
certainty that his shoulder pain and limitations as to lifting and other strenuous activity arose as a
direct result of the automobile accident as well as aggravation of the preexisting conditions
contributing to his current difficulties.” Additionally, Dr. Carroll’s postoperative report listed
plaintiff’s injury as an “auto injury.”

        Dr. Carroll’s findings were disputed by Dr. Maury R. Ellenberg, who conducted an
independent medical examination of plaintiff. After examining plaintiff and his medical records,
Dr. Ellenberg concluded that “it is unlikely that the labral tear is secondary to the motor vehicle
accident. It was a rear-end accident. There were no initial complaints of shoulder pain
whatsoever.” Additionally, Dr. Ellenberg determined that “[t]he mechanism of injury would not
generally have resulted in a significant labral tear.” Because Dr. Carroll’s and Dr. Ellenberg’s
reports created an issue of fact regarding whether the accident caused plaintiff’s injuries, the trial
court erred when it determined that the accident did not cause plaintiff’s injuries.

        Plaintiff also argues that the trial court resolved disputed issues of fact and made factual
findings not supported by the record. Specifically, plaintiff argues that the trial court inferred
that he lied about experiencing shoulder pain because the hospital notes from the day of the
accident do not state that he complained of shoulder pain. “A court may not make a finding of
fact or weigh credibility when ruling on a motion for summary disposition.” Anzaldua v Neogen
Corp, 292 Mich. App. 626, 637; 808 NW2d 804 (2011). Plaintiff further argues that the trial court

                                                  -3-
determined that his shoulder injury would have caused him immediate pain, although there was
no medical evidence to support that determination. Plaintiff’s arguments relate to whether there
was a disputed issue of fact that he suffered an objectively manifested impairment. As stated
above, the trial court erred in its determination on the issue.

       Reversed and remanded for further proceedings. We do not retain jurisdiction. Plaintiff,
having prevailed in full, may tax costs under MCR 7.219.



                                                           /s/ Brock A. Swartzle
                                                           /s/ Jane E. Markey
                                                           /s/ Amy Ronayne Krause




                                              -4-